Citation Nr: 0524975	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1961 to September 
1965, and from January 1968 to June 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that denied service 
connection for residuals of a low back injury.  The veteran 
filed a Notice of Disagreement (NOD) in June 2002, and a 
Statement of the Case (SOC) was issued in September 2002.  
The veteran filed a Substantive Appeal in October 2002, and a 
Supplemental SOC (SSOC) was issued in January 2005.

In June 2005, the veteran testified during at a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
These provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

Initially, the Board notes that the claims file does not 
current contain all of the veteran's service medical records.  
The January 2002 rating action, the September 2002 SOC, and 
the January 2005 SSOC variously noted that the RO reviewed 
and considered service medical records from the veteran's 
second period of active service, including a February 1969 
separation examination, as well as July and November 1967, 
August 1979, and January 1980 examination reports from his 
Reserve service; however, no service medical records beyond 
the first period of active service in September 1965 are 
contained in the claims file.  Under the circumstances, the 
Board finds that RO should locate all service medical records 
that it reviewed and considered in adjudicating the veteran's 
claim and associate them with the claims file, so that the 
Board may review the actual records in connection with this 
appeal.   

As regards post-service medical treatment and other pertinent 
documents to support the claim on appeal, the Board finds 
that additional notification and development action is 
required.  

Although the record contains a September 2001 duty to assist 
letter from the RO to the veteran, it does not include 
correspondence that specifically addresses the VCAA duties to 
notify and assist, or that sufficiently addresses the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession (of which he 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should specifically 
request the veteran to furnish authorization to enable it to 
obtain outstanding records of his evaluation and/or treatment 
for low back problems up to the present time by the 
chiropractor Richardson he identified in the June 2002 NOD. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain and associate with the 
claims file all service medical records 
that the rating action, SOC, and SSOC 
indicate that it reviewed and considered 
in adjudicating the veteran's claim.These 
should specifically include all service 
medical records from the veteran's second 
period of active service from January 
1968 to June 1969, and all available 
post-service military medical records 
from his periods of Reserve service.

2.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The RO should 
specifically request the veteran to 
provide authorization to enable it to 
obtain all records of treatment and/or 
evaluation for low back problems up to 
the present time by the chiropractor 
Richardson that he identified in the June 
2002 NOD. 
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 




No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


